


109 HR 5079 : Oregon Water Resources Management Act

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 5079
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To update the management of Oregon water
		  resources, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oregon Water Resources Management Act
			 of 2006.
		2.Extension of
			 participation of Bureau of Reclamation in Deschutes River
			 ConservancySection 301 of the
			 Oregon Resource Conservation Act of 1996 (division B of Public Law 104–208; 110
			 Stat. 3009–534) is amended—
			(1)in subsection
			 (a)(1), by striking Deschutes River Basin Working Group and
			 inserting Deschutes River Conservancy Working Group;
			(2)by amending the
			 text of subsection (a)(1)(B) to read as follows: 4 representatives of
			 private interests including two from irrigated agriculture who actively farm
			 more than 100 acres of irrigated land and are not irrigation district managers
			 and two from the environmental community;;
			(3)in subsection
			 (b)(3), by inserting before the final period the following: , and up to
			 a total amount of $2,000,000 during each of fiscal years 2006 through
			 2015; and
			(4)in subsection (h),
			 by inserting before the period at the end the following: , and
			 $2,000,000 for each of fiscal years 2006 through 2015.
			3.Wallowa Lake Dam
			 Rehabilitation Act
			(a)DefinitionsIn
			 this section, the following definitions apply:
				(1)Associated ditch
			 companies, incorporatedThe term Associated Ditch
			 Companies, Incorporated means the nonprofit corporation established
			 under the laws of the State of Oregon that operates Wallowa Lake Dam.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Commissioner of Reclamation.
				(3)Wallowa lake dam
			 rehabilitation programThe term Wallowa Lake Dam
			 Rehabilitation Program means the program for the rehabilitation of the
			 Wallowa Lake Dam in Oregon, as contained in the engineering document titled,
			 Phase I Dam Assessment and Preliminary Engineering Design, dated
			 December 2002, and on file with the Bureau of Reclamation.
				(b)Authorization to
			 participate in program
				(1)Grants and
			 cooperative agreementsThe Secretary may provide grants to, or
			 enter into cooperative or other agreements with, tribal, State, and local
			 governmental entities and the Associated Ditch Companies, Incorporated, to
			 plan, design, and construct facilities needed to implement the Wallowa Lake Dam
			 Rehabilitation Program.
				(2)ConditionsAs
			 a condition of providing funds under paragraph (1), the Secretary shall ensure
			 that—
					(A)the Wallowa Lake
			 Dam Rehabilitation Program and activities under this section meet the standards
			 of the dam safety program of the State of Oregon;
					(B)the Associated
			 Ditch Companies, Incorporated, agrees to assume liability for any work
			 performed, or supervised, with Federal funds provided to it under this section;
			 and
					(C)the United States
			 shall not be liable for damages of any kind arising out of any act, omission,
			 or occurrence relating to a facility rehabilitated or constructed with Federal
			 funds provided under this section, both while and after activities are
			 conducted using Federal funds provided under this section.
					(3)Cost
			 sharing
					(A)In
			 generalThe Federal share of the costs of activities authorized
			 under this section shall not exceed 50 percent.
					(B)Exclusions from
			 federal shareThere shall not be credited against the Federal
			 share of such costs—
						(i)any expenditure by
			 the Bonneville Power Administration in the Wallowa River watershed; and
						(ii)expenditures made
			 by individual agricultural producers in any Federal commodity or conservation
			 program.
						(4)Compliance with
			 state lawThe Secretary, in carrying out this section, shall
			 comply with applicable Oregon State water law.
				(5)Prohibition on
			 holding titleThe Federal Government shall not hold title to any
			 facility rehabilitated or constructed under this section.
				(6)Prohibition on
			 operation and maintenanceThe Federal Government shall not be
			 responsible for the operation and maintenance of any facility constructed or
			 rehabilitated under this section.
				(c)Relationship to
			 other lawActivities funded under this section shall not be
			 considered a supplemental or additional benefit under Federal reclamation law
			 (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental
			 to and amendatory of that Act (43 U.S.C. 371 et seq.)).
			(d)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to pay the Federal share of the costs of activities authorized under
			 this section, $6,000,000.
			(e)SunsetThe
			 authority of the Secretary to carry out any provisions of this section shall
			 terminate 10 years after the date of the enactment of this section.
			4.Little Butte/Bear
			 Creek Subbasins, Oregon, Water resource study
			(a)AuthorizationThe
			 Secretary of the Interior, acting through the Bureau of Reclamation, may
			 participate in the Water for Irrigation, Streams and the Economy Project water
			 management feasibility study and environmental impact statement in accordance
			 with the Memorandum of Agreement Between City of Medford and Bureau of
			 Reclamation for the Water for Irrigation, Streams, and the Economy
			 Project, dated July 2, 2004.
			(b)Authorization of
			 Appropriations
				(1)In
			 generalThere is authorized to be appropriated to the Bureau of
			 Reclamation $500,000 to carry out activities under this section.
				(2)Non-federal
			 share
					(A)In
			 generalThe non-Federal share shall be 50 percent of the total
			 costs of the Bureau of Reclamation in carrying out subsection (a).
					(B)FormThe
			 non-Federal share required under subparagraph (A) may be in the form of any
			 in-kind services that the Secretary of the Interior determines would contribute
			 substantially toward the conduct and completion of the study and environmental
			 impact statement required under subsection (a).
					(c)SunsetThe
			 authority of the Secretary to carry out any provisions of this section shall
			 terminate 10 years after the date of the enactment of this section.
			5.North Unit
			 Irrigation District
			(a)Short
			 titleThis section may be
			 cited as the North Unit Irrigation District Act of 2006.
			(b)AmendmentThe Act of August 10, 1954 (68 Stat. 679,
			 chapter 663), is amended—
				(1)in the first
			 section—
					(A)by inserting
			 (referred to in this Act as the District) after
			 irrigation district; and
					(B)by inserting
			 (referred to in this Act as the Contract) after
			 1953; and
					(2)by adding at the
			 end the following:
					
						3.Additional
				termsOn approval of the
				District directors and notwithstanding project authorizing legislation to the
				contrary, the Contract is modified, without further action by the Secretary of
				the Interior, to include the following modifications:
							(1)In Article 8(a) of
				the Contract, by deleting a maximum of 50,000 and inserting
				approximately 59,000 after irrigation service
				to.
							(2)In Article 11(a)
				of the Contract, by deleting The classified irrigable lands within the
				project comprise 49,817.75 irrigable acres, of which 35,773.75 acres are in
				Class A and 14,044.40 in Class B. These lands and the standards upon which the
				classification was made are described in the document entitled Land
				Classification, North Unit, Deschutes Project, 1953 which is on file in
				the office of the Regional Director, Bureau of Reclamation, Boise, Idaho, and
				in the office of the District and inserting The classified
				irrigable land within the project comprises 58,902.8 irrigable acres, all of
				which are authorized to receive irrigation water pursuant to water rights
				issued by the State of Oregon and have in the past received water pursuant to
				such State water rights..
							(3)In Article 11(c)
				of the Contract, by deleting , with the approval of the
				Secretary, after District may, by deleting the
				49,817.75 acre maximum limit on the irrigable area is not exceeded and
				inserting irrigation service is provided to no more than approximately
				59,000 acres and no amendment to the District boundary is required
				after time so long as.
							(4)In Article 11(d)
				of the Contract, by inserting , and may further be used for instream
				purposes, including fish or wildlife purposes, to the extent that such use is
				required by Oregon State law in order for the District to engage in, or take
				advantage of, conserved water projects as authorized by Oregon State
				law after herein provided.
							(5)By adding at the
				end of Article 12(d) the following: (e) Notwithstanding the above
				subsections of this Article or Article 13 below, beginning with the irrigation
				season immediately following the date of enactment of the North Unit Irrigation
				District Act of 2006, the annual installment for each year, for the District,
				under the Contract, on account of the District’s construction charge
				obligation, shall be a fixed and equal annual amount payable on June 30 the
				year following the year for which it is applicable, such that the District’s
				total construction charge obligation shall be completely paid by June 30,
				2044..
							(6)In Article 14(a)
				of the Contract, by inserting and for instream purposes, including fish
				or wildlife purposes, to the extent that such use is required by Oregon State
				law in order for the District to engage in, or take advantage of, conserved
				water projects as authorized by Oregon State law, after and
				incidental stock and domestic uses, by inserting and for
				instream purposes as described above, after irrigation, stock
				and domestic uses, and by inserting , including natural flow
				rights out of the Crooked River held by the District after
				irrigation system.
							(7)In Article 29(a) of
				the Contract, by inserting and for instream purposes, including fish or
				wildlife purposes, to the extent that such use is required by Oregon State law
				in order for the District to engage in, or take advantage of, conserved water
				projects as authorized by Oregon State law after provided in
				article 11.
							(8)In Article 34 of
				the Contract, by deleting The District, after the election and upon the
				execution of this contract, shall promptly secure final decree of the proper
				State court approving and confirming this contract and decreeing and adjudging
				it to be a lawful, valid, and binding general obligation of the District. The
				District shall furnish to the United States certified copies of such decrees
				and of all pertinent supporting records. after for that
				purpose..
							4.Future authority
				to renegotiateThe Secretary
				of the Interior (acting through the Commissioner of Reclamation) may in the
				future renegotiate with the District such terms of the Contract as the District
				directors determine to be necessary, only upon the written request of the
				District directors and the consent of the Commissioner of
				Reclamation.
						.
				
	
		
			Passed the House of
			 Representatives September 25, 2006.
			Karen L. Haas,
			Clerk.
		
	
